284 S.W.3d 624 (2009)
STATE of Missouri, Respondent,
v.
Clifton L. RAY, Appellant.
No. WD 68931.
Missouri Court of Appeals, Western District.
March 10, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 28, 2009.
Application for Transfer Denied June 30, 2009.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Evan J. Buchheim, Jefferson City, MO, for respondent.
Before DIV II: DANDURAND [1], P.J., LOWENSTEIN and SMART, JJ.

ORDER
PER CURIAM.
Clifton Ray appeals his conviction, after a jury trial, for one count of murder in the first degree (committed in May 1992), pursuant to Section 565.020 RSMo, for which he was sentenced to life in prison without probation or parole. Ray raises three points on appeal challenging the sufficiency of the evidence and admission of certain testimony. This court determines that the evidence was sufficient to support the jury's verdict. The trial court did not abuse its discretion in admitting the expert testimony of three witnesses as to the dissipation of semen and the testimony of *625 the medical examiner as to the cause of death. A lengthy opinion would serve no jurisprudential purpose. Judgment affirmed. Rule 30.25(b).
NOTES
[1]  Judge Dandurand was a member of this court at the time the case was submitted, but has since resigned.